DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicants
This communication is in response to the Application filed on 12/8/2020.
Claims 1-20 are pending.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-12, 15,18, and 20 are rejected under 35 U.S.C. 102(1)(1) as being anticipated by US 2009/0285357 to Khamene, et al. (hereafter, “Khamene”).
With regard to claim 18 Khamene discloses a method implemented on a computing device having at least one processor and at least one storage device (Fig. 1 processor 1000, paragraph [0033], storage memory 230), the method comprising: obtaining image data of a subject to be scanned by a medical device (paragraph [0028, 0029, 0031, 0033, 0034] image obtained by CT, MRTI, etc.); determining posture information of the subject based on the image data (paragraph [0038] where patient’s position is determined whether be supine….etc.); and applying the posture information to a scan protocol of the subject (calibration and scan range detection sections on page 4 with paragraphs [0040-0050]. Further at paragraph [0054] where position information is used within some of the scanning protocols).
With regard to claims 1 and 20, claims 1 and 20 are rejected same as claim 18 and the arguments similar to that presented above for claim 18 are equally applicable to claims 1 and 20, and all of the other limitations similar to claim 18 are not repeated herein, but incorporated by reference.
With regard to claim 2 Khamene discloses wherein the image data of the subject is obtained by an image capturing device or the medical device. (paragraphs [0028-0033])
With regard to claim 3 Khamene discloses wherein the determining a scan range of the subject based on the image data comprises: identifying the at least one scan area of the subject based on the image data of the subject using an identification model; and determining the scan range of the subject based on the at least one scan area of the subject (paragraphs [0049-0053]).
With regard to claim 4 Khamene discloses wherein the determining a scan range of the subject based on the image data comprises: obtaining element information associated with at least one element of the image data; identifying the at least one scan area of the subject based on the element information; and determining the scan range of the subject based on the at least one scan area of the subject (paragraphs [0051-0052] where element information is the small area of the images, for example, containing pixel/voxel).
With regard to claim 5 Khamene discloses wherein the determining at least one parameter value of at least one scan parameter based on the at least one scan area of the subject comprises: for each scan area of the at least one scan area, obtaining a relationship between a scan area and at least one scan parameter; and determining the at least one parameter value of the at least one scan parameter based on the scan area and the relationship (paragraph [0030, 0056], each profile is subdivided spatially then reconstructed into 2D image that is used to create 3D image, showing tissue and bone relationship, for example).
With regard to claim 6 Khamene discloses identifying at least one feature point in the image data; determining a target position of the subject based on the at least one feature point; and causing the medical device to move the subject to the target position (paragraph [0031] where table 300 is capable of moving so as to place relevant portions of the patient 400 in the path of the xray beam within the CT device).
With regard to claim 7 Khamene discloses causing the medical device to scan the subject based on the scan range and the at least one parameter value of the at least one scan parameter (paragraphs [0038, 0048, 0049…]).
With regard to claim 8 Khamene discloses generating an image of the subject based on the scan of the subject by the medical device; and adjusting the at least one parameter value of the at least one scan parameter based on the image (paragraph [0054] where auto centering of the imaging couch is done and therefore the physiological changes and movements).
With regard to claim 9 Khamene discloses determining at least one reconstruction parameter corresponding to the at least one scan area of the subject; and generating an image of the subject based on the scan of the subject by the medical device and the at least one reconstruction parameter (paragraphs [0030, 0040-0046, 0052-0053]).
With regard to claim 11 Khamene discloses determining posture information of the subject based on the image data; applying the posture information to a scan protocol of the subject (paragraph [0038]).
With regard to claim 12 Khamene discloses wherein the applying the posture information to a scan protocol of the subject comprises: obtaining the scan protocol of the subject; and determining whether the scan protocol includes preset posture information (paragraphs [0037-0048])).
With regard to claim 15 Khamene discloses causing a voice processing device to transmit the posture information to a user; or causing a terminal device to display the posture information to the user (display at paragraphs [0034, 0052, and 0065]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0285357 to Khamene, et al. (hereafter, “Khamene”) in combination with US 2009/0076379 to Hamill et al. (hereafter, “Hamill”).
With regard to claim 10, Khamene discloses the method claim 9, including the scan of the subject is a CT scan or MRI scan, the image of the subject is a CT image or an MRI image, as mentioned above. However, Khamene does not expressly disclose obtaining PET scan data by performing, based on the scan range, a PET scan of the subject using a PET device; and performing an attenuation correction on the PET scan data based on the CT image or the MRI image. 
Hamill teaches obtaining PET scan data by performing, based on the scan range, a PET scan of the subject using a PET device; and performing an attenuation correction on the PET scan data based on the CT image or the MRI image (paragraphs [0011-0012] on page 2 where PET scanner is disclosed, and basic attenuation is determined by evaluation of data received by a CT scanner, wherein attenuation information is transformed at each point in time into attenuation correction factors through the process of converting the image volume of CT numbers). It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to modify Khamene’s reference to have PET scan data of Hamill’s reference. The suggestion/motivation for doing so would have been to reduce time for taking images, an improved quality of the images and/or a reduction of exposure of a subject to the image apparatus, as suggested by Hamill.
Further, one skilled in the art could have combined the elements as described above by known method with no change in their respective functions, and the combination would have yielded nothing more than predictable results. Therefore, it would have been obvious to combine Hamill with Khamene to obtain the invention as specified in claim 10. 

Allowable Subject Matter
Claims 13-14, 16-17 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D. GORADIA whose telephone number is (571)272-8958. The examiner can normally be reached Monday-Thursday 8AM-6PM, Friday 8AM-12PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan S Park can be reached on 571-272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEFALI D. GORADIA
Primary Examiner
Art Unit 2669



/SHEFALI D GORADIA/Primary Examiner, Art Unit 2669